     Case 1:20-cv-00177-DAD-JLT Document 12 Filed 08/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEJANDRO PAZ,                                     No. 1:20-cv-00177-NONE-JLT (HC)
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DISMISSING
13                                                       PETITION FOR WRIT OF HABEAS
              v.                                         CORPUS, DIRECTING THE CLERK OF
14                                                       COURT TO CLOSE THIS CASE AND
                                                         DECLINING TO ISSUE CERTIFICATE OF
15                                                       APPEALABILITY
      STU SHERMAN, Warden,
16                                                       (Doc. Nos. 7 & 11)
                         Respondent.
17

18

19           Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

20   habeas corpus pursuant to 28 U.S.C. § 2254. On June 29, 2020, the magistrate judge assigned to

21   the case issued findings and recommendations recommending that respondent’s motion to dismiss

22   the pending petition be granted. (Doc. No. 11.) The findings and recommendations were served

23   upon all parties and contained notice that any objections thereto were to be filed within thirty

24   days from the date of service of that order. To date, no party has filed objections.

25           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

27   findings and recommendations are supported by the record and proper analysis.

28   /////
                                                        1
     Case 1:20-cv-00177-DAD-JLT Document 12 Filed 08/24/20 Page 2 of 3

 1          In addition, the court declines to issue a certificate of appealability. A state prisoner

 2   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 3   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

 4   v. Cockrell, 537 U.S. 322, 335-336 (2003).

 5          If a court denies a petitioner’s petition, the court may only issue a certificate of

 6   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

 7   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

 8   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

 9   been resolved in a different manner or that the issues presented were ‘adequate to deserve

10   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

11   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

12          In the present case, the court finds that petitioner has not made the required substantial

13   showing of the denial of a constitutional right to justify the issuance of a certificate of

14   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

15   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

16   proceed further. Thus, the court declines to issue a certificate of appealability.

17          Accordingly:

18          1.      The findings and recommendations, filed June 29, 2020 (Doc. No. 11), are

19   adopted;

20           2.     Respondent’s motion to dismiss (Doc. No. 7) is granted and the petition for writ of
21   habeas corpus is dismissed;

22          3..     The Clerk of Court is directed to assign a district judge to this case for the

23   purposes of closure and then close this case; and

24          4.      The court declines to issue a certificate of appealability.

25   IT IS SO ORDERED.
26
        Dated:     August 22, 2020
27                                                       UNITED STATES DISTRICT JUDGE

28
                                                         2
     Case 1:20-cv-00177-DAD-JLT Document 12 Filed 08/24/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
